DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 17318376 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112 – Withdrawn
In light of Applicant’s Amendments and Remarks, the previous rejections of claims 30 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claims 23-28, it is unclear how the claimed components actually interact. Particularly, actuating lever 12 is supposed to be pivotable around the lever axle 17. However, the lever axle 17 projects out of the drain housing and comprises lever projection 20. However, looking at figure 1, elements 12 and 20 appear to be a singular component. Therefore, it is unclear how the component in Figure 1 that comprises the actuating lever 12 and lever projection 20 is both a part of the lever axle and also pivots around the lever axle (i.e. how does it pivot around itself?).
Re. claims 38-41, these claims depend from cancelled claim 37 and it is therefore unclear what claim elements are included in these claims. As the limitations of claim 37 were incorporated into claim 1, it appears claims 38, 39, and 41 should now depend from claim 1.


ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a drain arrangement according to the claim wherein the drain arrangement furthermore comprises an overflow unit, which has a first connecting pipe, an overflow pipe and a second connecting pipe, wherein the first connecting pipe is led, from an upper mouth opening, out of the first channel section from above the valve seat and opens into the overflow pipe, which, in an installation position, extends upwards substantially counter to a plumb-line direction, wherein the overflow pipe opens, below the first connecting pipe, into the second connecting pipe, which opens, below the valve seat, into the first channel section, and/or the second channel section, via a lower mouth opening, and wherein both the outlet opening and the mouth opening are arranged at the outflow housing laterally with respect to the outflow valve housing, in such a way that, as seen in the installation position, the outflow pipe and the connecting pipes extend substantially next to one other.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Marotz et al. (US Patent Publication No. 2013/0042407) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a drain valve housing which has a first channel section with an inlet opening, has a second channel section with an outlet opening, and has a valve seat; a valve body which is movable from the valve seat from a closed position into an open position; an actuating unit by way of which the valve body is movable; and an outflow pipe into which the second channel section opens by way of the outlet opening thereof, wherein a first central axis extends centrally through the first channel section, and an outflow pipe central axis extends centrally through the outflow pipe, wherein the outflow pipe central axis intersects the first central axis, or wherein the outflow pipe central axis is at a distance from the first central axis, wherein the distance corresponds at most to half the diameter of the outlet opening, wherein the actuating unit has an actuating lever, which acts on the valve body, and an actuator element for actuating the actuating lever, and wherein the actuator element, at least over a section, extends laterally alongside the outflow pipe.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Morisseau (US Patent No. 1,980,493), Yu (US Patent Publication No. 2016/0177554), Edmonds et al. (US Patent No. 8,201,289), are analogous because they disclose significant portions of the claimed invention.

Response to Arguments
Applicant’s arguments, filed 9/23/2022, with respect to the prior art rejections and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 30 and 33 have been fully considered and are persuasive.  The previous art rejections and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 30 and 33 have been withdrawn. 
Applicant's arguments filed 9/23/2022 with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 23-28 have been fully considered but they are not persuasive. Applicant argues that appropriate detail is now added to the claims, however, no such new detail is found in the claims. Applicant recites that “The lever axle 17 extends into the drain valve housing and projects out of the drain valve housing. The lever axle is mounted in the bearing opening. The lever projection 20 extends away from said lever axle. When the lever projection 20 is actuated the lever axle 17 and the lever projection 20 rotate around a middle axis extending through the lever axle 20.” The Examiner doesn’t disagree with this statement; however, claim 23 recites that the “… actuating lever is pivotable around the lever axle …” (emphasis added) which is contrary to the disclosure which suggests that the actuating lever and the lever axle are connected and would pivot together around a central axis of the lever axle. As such, claims 23-28 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754